DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are allowed.

Information Disclosure Statement
3.        The five information disclosure statements (IDSs) submitted on 09/24/2019, 11/22/2019, 07/22/2020, 10/21/2020 and 2/18/2021 were considered by the examiner.

Terminal Disclaimer
4.	The terminal disclaimers filed on 07/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 04/16/2013 have been reviewed and are approved.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Alsina et al (US 20140074959 A1) in view of Asam et al (US 20120116883 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 and 12.
Specifically, for the method claim 12 (same applied to the system claim 1), the prior art Alsina teaches a method, comprising: 
Adding, by a playback device of a media system to a playback queue associated with the playback device, one or more identifiers of one or more first media items, wherein media items identified in the playback queue are available for playback by the playback device ([0097], “The client device 102 (a first computing device) can also include a media queue 534 (a playback queue).  The client device 102 can add a media item to the media queue 534 upon determining that the media item is currently eligible for playback… media item identifiers (one or more first media item identifiers of one or more first media items) can be added to the media queue  
Receiving, by the playback device from the controller device, the first instruction to add the one or more second media items identified in the playlist to the playback queue ([0108], [0111] and Fig 6a-6b, [0113]-[0116], ], identifying a next media item identifiers from the list of candidate media items playlist, see also Fig 7, [0120]-[0122]);
In response to receiving the first instruction, adding, by the playback device to the playback queue associated with the playback device, one or more identifiers of one or more third media items corresponding to the one or more second media items identified in the playlist (Fig 6a-6b, [0113]-[0116], identifying a next media item identifiers from the list of candidate media items 602 and adding a third media item identifiers MI3 of a thirst media item 624 eligible for playback in the playlist 602 to the media queue 604 as slot 626); 
Modifying, by the playback device, the playback queue in a manner that results in the one or more third media items identified in the playback queue becoming inconsistent with the one or more second media items identified in the playlist (Fig 6a-6b, [0113]-[0117], “A factor in the ineligible result could be the previously selected media item.  For example, if a media playback rule specifies that two items from a single album (the playlist stored on the second computing device) cannot be played back to back and media items 612 and 622 are from the same album, then media item 622 would be ineligible for playback after media item 612… The media rule engine 412 can apply the same one or more media playback rules to the media item 624”); and 

However none of the cited references discloses or suggests " in response to modifying the playback queue in the manner that results in the one or more third media items identified in the playback queue becoming inconsistent with the one or more second media items identified in the playlist, transmitting, by the playback device to the controller device, a second instruction to modify the playlist such that the one or more second media items identified in the playlist become consistent with the one or more third media items identified in the playback queue; receiving, by the controller device from the playback device, the second instruction to modify the playlist such that the one or more second media items identified in the playlist become consistent with the one or more third media items identified in the playback queue; and after receiving the second instruction, causing, by the controller device, the playlist to be modified such that the one or more second media items identified in the playlist become consistent with the one or more third media items identified in the playback queue." as recited in claim 12. 

6.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

7.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

8.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169